DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 43-45 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kraemer et al. US 2003/0216754 in view of Li et al. US 2005/0070931.
Regarding claims 43 and 44, Kraemer et al. discloses method of forming a flap (abstact), comprising:
providing a device having a gripping element (tissue shaper or gripper, 70, 230 or 210) and a fastening element 80; advancing the device through a patient's mouth and into the esophagus 41 (figure 13);
creating a seal between the device and the esophagus, the seal step is carried out by using suction to adhere the device to the esophagus (figure 13, vacuum ports 144 to grip the tissue, 41 ;
gripping stomach tissue with the gripping element (figure 13, within shaper 70 or with gripper and mold 210 and 230, figures 14 and 16); moving the stomach tissue with the gripping element (tissue will be moved when the flap is formed within mold 70, 230 or with gripper 210); forming a fold of tissue using a first tissue layer and a second tissue layer displaced during the moving step (for example, figures 17-22); and

Kraemer et al. fails to disclose inflating the stomach, and thereby fails to disclose the creating the seal when the stomach is inflated or gripping the stomach tissue while the stomach is inflated.
However, Li et al. teaches forming a flap comprising inserting a device through mouth and into the esophagus (figure 11), the device having a fastening element 30, the tissue is gripped and fasteners are deployed while the stomach is inflated in order to provide smooth tissue and therefore, enhanced placement of the fastening elements (paragraph 0069).
Therefore, it would have been obvious to one having ordinary skill in the art before the invention to modify Kraemer et al. by inflating the stomach, as taught by Li et al. to ensure smooth tissue and enhanced placement of the fasteners.
Regarding claim 45, Kraemer et al. discloses the deploying step being carried out so that the fold of tissue formed by the gripped stomach tissue forms a junction between the stomach and the esophageal tract (for example, figures 17-22, junction at flat 127).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771